                      Case 1:20-cv-07056-AT Document 24
                                                     22 Filed 12/02/20
                                                              12/01/20 Page 1 of 2




                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                               MARK G. TOEWS
Corporation Counsel                              100 CHURCH STREET                             Assistant Corporation Counsel
                                                 NEW YORK, NY 10007                                      office: 212-356-0871




                                                                      December 1, 2020



        By ECF
        Gabriel W. Gorenstein
                                               MEMORANDUM ENDORSEMENT
        United States District Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                               Re:     U.F. et ano. v. NYC Dep’t of Educ.
                                       20 CV 7056 (AT) (GWG)

        Dear Judge Gorenstein:

                        I am an Assistant Corporation Counsel in the Office of the Corporation Counsel,
        and I am assigned to represent the Defendant in the above referenced matter, wherein Plaintiff
        alleges that the New York City Department of Education (the DOE) has not fully reimbursed
        Plaintiff for private school tuition for the 2019/20 school year and an entitlement to attorney’s
        fees and costs after an administrative hearing brought pursuant to the Individuals with
        Disabilities in Education Act (IDEA). I write to respectfully request that the settlement
        conference currently scheduled for Friday December 4, 2020 be adjourned until January 7, 2021,
        which I understand from Your Honor’s Chambers would be an acceptable date should Your
        Honor grant this request, in order to allow the parties additional time to resolve the matter
        without further judicial intervention. Although Plaintiff declines to join in this request to adjourn
        the conference, I have conferred with counsel for Plaintiff, who is available to attend a
        conference telephonically on January 7, 2021 at 10:00 a.m., should the Court grant DOE’s
        request.

                       By way of background, Plaintiff filed the original complaint on August 31, 2020,
        seeking the above relief. The Complaint has since been amended twice, most recently on November
        16, 2020. Defendant DOE’s response to the Second Amended Complaint was filed yesterday,
        November 30, 3020. DOE takes the position that the only substantive issue in this case is the
        payment of a portion of the tuition to the Plaintiff for private school enrollment for the 2019/20
           Case 1:20-cv-07056-AT Document 24
                                          22 Filed 12/02/20
                                                   12/01/20 Page 2 of 2




school year. That payment has not yet been made because, until recently, the school had not provided
sufficient information for the DOE to process a payment. Plaintiff also seeks attorney’s fees.

                Defendant DOE takes the position that a settlement conference would be premature at
this time. The parties do not dispute that the parent of the Plaintiff student is entitled to some tuition
reimbursement for the 2019/20 school year. The parties do not dispute that Defendant DOE has paid
some tuition for the 2019/20 school year (approximately $68,000) and that some additional tuition
has not yet been reimbursed. The only (possible) factual dispute is the amount of the outstanding
tuition payment for the period during the spring when many schools were completely or partially
closed and, therefore, not providing the same educational services. In order to process additional
payment, the DOE requires certain information from the private school. After my office reached out
to Plaintiff’s counsel to request that they obtain the necessary information from the school, the
information was provided to the my office on November 3, 2020.

                For the reasons articulated in DOE’s November 30, 2020 pre-conference letter,
Defendant respectfully requests that the settlement conference scheduled for December 4, 2020 be
rescheduled for January 7, 2021. In sum, in light of the fact that 1) the sole substantive issue in this
case involves only the administrative processing of a tuition payment; 2) the private school only
recently provided the DOE with the necessary information to evaluate the appropriate amount of
tuition reimbursement, due to recent coronavirus-related school closures; 3) Plaintiff amended the
complaint only two weeks ago; and 4) I am still in the process of requesting and receiving approval
from the Office of the Comptroller to make an offer of settlement on the issue of attorney’s fees,
Defendant respectfully submits that a settlement conference at this juncture is premature and unlikely
to be fruitful.

                This is Defendant’s first request for an extension of time to adjourn the settlement
conference. As noted above, Plaintiff declines to join in this request. I apologize that this request
was not made at least 5 business days in advance of the scheduled conference. The delay was
due, in part, to the recent Thanksgiving holiday and a mandatory furlough day for me on Friday
November 27, 2020. Additionally, I was optimistic that the tuition issue might be resolved in
advance of the conference. Ultimately, there was not sufficient time to do so, because of a
backlog of IDEA fees and implementation cases, due to disruptions caused by the coronavirus
and the attendant school closures. This extension of time, if granted, would not affect any other
deadlines. Thank you for your consideration.

                                                                   Respectfully yours,



                                                                         /s/
                                                                   Mark G. Toews
                                                                   Assistant Corporation Counsel
                        The Court has considered the opposition to this request but strongly believes that it is pointless
                        to hold a settlement conference unless both sides feel prepared to engage in settlement
                        discussions. Accordingly, the application is granted and the settlement conference is adjourned
cc (via ECF):           to January 7, 2021 at 10:00 a.m. Submissions are due December 30, 2020. The defendant should
Plaintiff’s counsel     of course make itself available to plaintiff for non-Court-supervised discussions in advance of the
                        conference.

                        So Ordered.
                                                    -2-



                          December 2, 2020
